Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0171018 (Hasel) in view of US 2010/0164234 (Bowman), US 2013/0192266 (Houston).
The applied reference Houston has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 
Regarding claim 1-2, Hasel teaches a gas turbine engine comprising: a propulsor (Fig 1, 3; propulsor/fan 14) including a plurality of blades rotatable about an engine axis (blades of fan 14 rotate about engine axis X); a compressor section including a first compressor (first compressor 18) and a second compressor aft of the first compressor relative to the engine axis (second compressor 22), a pressure ratio of the first compressor is in the range of 4:1 to 7:1 (para 25, claim 15), and a pressure ratio of the second compressor is in the range 8:1 to 15:1 (para 25, claim 15); a turbine section including a first turbine (30) and a second turbine (34) arranged aft of the first turbine relative to the engine axis; a geared architecture driven by the second turbine for rotating the propulsor about the axis (geartrain/gearbox 62; para 39-41), the first compressor includes 3 stages (Fig 3; three stages/rotors in the first, low pressure compressor 18).
Hasel fails to teach wherein the first compressor includes at least one array of first variable guide vanes that control operation of the first compressor, the second compressor includes at least one array of second variable guide vanes that control operation of the second compressor. Bowman teaches that a gas turbine engine may comprise a first compressor that includes at least one array of first variable guide vanes that control operation of the first compressor, and a second compressor that includes at least one array of second variable guide vanes that control operation of the second compressor (Fig 1, para 16-17, 61-63, 2-3; first compressor 62 has variable vanes 72; second compressor 64 has variable vanes 74a-74c; vanes control operation of the respective compressors). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide at least one array of first variable guide vanes that control operation of the first compressor, and at least one array of second variable guide vanes that control operation of the second compressor in order to control torque, power changes, and engine configurations, as taught by Bowman. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing at least one array of first variable guide vanes that control operation of the first compressor, and at least one array of second variable guide vanes that control operation of the second compressor yields predictable results.
Hasel in view of Bowman fails to teach wherein the propulsor has a total number of the blades, the total number of the blades being less than 20 and a ratio between the total number of the blades and a total number of turbine rotors of the second turbine is between 3.3 and 8.6. However, Houston teaches a total number of the propulsor blades, the total number of the propulsor blades being less than 20 (para 20, 61) and a ratio between the total number of the blades and a total number of turbine rotors of the second turbine is between 3.3 and 8.6 (Fig 1, 2, para 22, 61; ratio of fan blades to low pressure turbine stages between 2.5 and 8.5). It would have been obvious to one of ordinary skill in the art at the time of the invention to make the total number of the blades being less than 20 and a ratio between the total number of the blades and a total number of turbine rotors of the second turbine is between 3.3 and 8.6 in order to provide increased power transfer efficiency, as taught by Houston. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the total number of the blades being less than 20 and a ratio between the total number of the blades and a total number of turbine rotors of the second turbine is between 3.3 and 8.6 yields predictable results.
Regarding claim 3, Hasel in view of Bowman and Houston further teaches the total number of turbine rotors of the second turbine (low pressure turbine) is at least 3 (Houston, para 61, Fig 1, 2; between 3 and 6 second turbine rotor stages). It would have been obvious to one of ordinary skill in the art at the time of the invention to make the total number of turbine rotors of the second turbine at least 3 and no more than 6 in order to provide increased power transfer efficiency, as taught by Houston. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the total number of turbine rotors of the second turbine at least 3 yields predictable results.
Regarding claim 4-7, Hasel in view of Bowman and Houston further teaches the compressor section includes an overall pressure ratio in the range of 40:1 to 70:1 (Hasel, para 25, 56, 63), wherein the second turbine includes an inlet, an outlet and a pressure ratio of greater than 5, the pressure ratio being pressure measured prior to the inlet as related to pressure measured at the outlet prior to an exhaust nozzle (Hasel, para 41), the geared architecture is an epicyclic gear train, the epicyclic gear train has a gear reduction ratio of greater than 2.3 (Hasel, para 39-40).
Regarding claim 8-10, Hasel in view of Bowman and Houston further teaches the at least one array of second variable guide vanes of the second compressor includes a plurality of arrays of the second variable guide vanes distributed in respective stages of the second compressor (Bowman Fig 1; arrays of second variable guide vanes 74a-74c are distributed in respective stages between the second compressor stages), the at least one array of the first variable guide vanes of the first compressor includes a plurality of arrays of the first variable guide vanes distributed in respective stages of the first compressor (Bowman Fig 1; arrays of first variable guide vanes 72 are distributed in respective stages between the first compressor stages). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a plurality of arrays of the second variable guide vanes distributed in respective stages of the second compressor and a plurality of arrays of the first variable guide vanes distributed in respective stages of the first compressor in order to control torque, power changes, and engine configurations, as taught by Bowman. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing a plurality of arrays of the second variable guide vanes distributed in respective stages of the second compressor and a plurality of arrays of the first variable guide vanes distributed in respective stages of the first compressor yields predictable results.
Regarding claim 11-13, Hasel in view of Bowman and Houston further teaches a first spool including a first shaft interconnecting the first compressor and the second turbine; and a second spool including a second shaft interconnecting the second compressor and the first turbine (Hasel, Fig 1, para 36-37; first spool with first shaft 42 interconnecting first compressor 19 and second turbine 34; second spool with second shaft 38 connecting second compressor 22 and first turbine 30), the first turbine includes 2 stages (Houston, para 52; first high pressure turbine with two stages), the total number of turbine rotors of the second turbine is no more than 6 (as discussed above; Houston, para 61, Fig 1, 2; between 3 and 6 second turbine rotor stages). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide two stages in the first turbine, as taught by Houston. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing two stages in the first turbine yields predictable results.
Regarding claim 14-17, 23-25, Hasel in view of Bowman and Houston further teaches the propulsor is a fan, and further comprising an outer housing surrounding the fan to define a bypass duct, and a bypass ratio of greater than 10 (Hasel, para 36, 38, 40-41; outer housing 46 surrounding the fan and defining a bypass duct; para 40: bypass ratio greater than 10), wherein the epicyclic gear train is a star gear system (para 40-41; intermediate gears are star gears), wherein the epicyclic gear train is a planetary gear system (para 40-41), wherein the second turbine drives the first compressor and an input of the epicyclic gear train (para 36-41; second turbine drives first compressor and epicyclic gear train through low speed shaft 42), a fan pressure ratio of less than 1.45, the fan pressure ratio measured across the blade alone at cruise at 0.8 Mach and 35.000 feet (para 42).
Regarding claim 18, 26, Hasel in view of Bowman and Houston further teaches a total number of stages of the first compressor is equal to a total number of stages of the second compressor (Bowman, Fig 1 and para 16: three stages in the first compressor, three stages in the second compressor; compressors may comprise greater or fewer stages; Houston, Fig 2: four stages in the first compressor, four stages in the second compressor). It would have been obvious to one of ordinary skill in the art at the time of the invention to make a total number of stages of the first compressor is equal to a total number of stages of the second compressor, as taught by either Bowman or Houston. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing an equal number of stages in the first compressor and the second compressor yields predictable results.
Regarding claim 19, 27, Hasel in view of Bowman and Houston further teaches the first compressor has 4 stages (Bowman, Fig 1 and para 16: three stages in the first compressor; compressors may comprise greater or fewer stages; therefore, the first compressor may comprise four stages; Houston, Fig 2: four stages in the first compressor). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide four stages in the first compressor, as taught by either Bowman or Houston. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing four stages in the first compressor yields predictable results.
Regarding claim 20-21, 28-29, Hasel in view of Bowman and Houston further teaches a total number of stages of the second compressor is greater than a total number of stages of the first compressor (Hasel, Fig 3), the turbine section includes a mid- turbine frame between the first turbine and the second turbine, and wherein the mid-turbine frame supports bearing systems in the turbine section and includes vanes in a core flow path (Houston, para 54-55; mid turbine frame 58 with vanes 60). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a mid- turbine frame between the first turbine and the second turbine, and wherein the mid-turbine frame supports bearing systems in the turbine section and includes vanes in a core flow path for support and to guide flow to the low pressure turbine, decrease the length of the low pressure turbine, and increase power density, as taught by Houston.
Regarding claim 22, 30, Hasel in view of Bowman and Houston further teaches each stage of the first compressor includes a respective one of the arrays of the first variable guide vanes; and each stage of the second compressor includes a respective one of the arrays of the second variable guide vanes (Bowman, Fig 1, para 2-3, 16-17, 61-63; arrays of second variable guide vanes 74a-74c are distributed in respective stages between the second compressor stages, arrays of first variable guide vanes 72 are distributed in respective stages between the first compressor stages; there is a variable guide vane array for each of the stages of the first compressor and the second compressor; three arrays of variable vanes 72 corresponding to three first compressor stages and three arrays of variable vanes 74a-74c corresponding to three second compressor stages). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide each stage of the first compressor with a respective one of the arrays of the first variable guide vanes; and each stage of the second compressor with a respective one of the arrays of the second variable guide vanes in order to control torque, power changes, and engine configurations, as taught by Bowman. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing each stage of the first compressor with a respective one of the arrays of the first variable guide vanes; and each stage of the second compressor with a respective one of the arrays of the second variable guide vanes yields predictable results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of U.S. Patent No. 11280271. Although the claims at issue are not identical, they are not patentably distinct from each other because a fan is a propulsor by providing thrust, and gas turbine engines include combustors for powering the turbines.
Claims 2-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11280271 in view of US 2012/0171018 (Hasel). Hasel teaches the claimed second turbine pressure ratio and geared architecture, as discussed above. It would have been obvious to one of ordinary skill in the art at the time of the invention to make the second turbine include an inlet, an outlet and a pressure ratio of greater than 5, the pressure ratio being pressure measured prior to the inlet as related to pressure measured at the outlet prior to an exhaust nozzle, the geared architecture is an epicyclic gear train, wherein the epicyclic gear train has a gear reduction ratio of greater than 2.3, as taught by Hasel.
Claims 12-21, 23-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11280271 in view of US 2012/0171018 (Hasel) and US 2013/0192266 (Houston). Hasel and Houston teach the first turbine having 2 stages (Houston as discussed in the prior art rejections above), the claimed bypass ratio, epicyclic gear train, fan pressure ratio, number of stages in the first compressor and the second compressor, and the mid-turbine frame (Hasel and Houston as discussed in the prior art rejections above). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the claimed turbine stages, the claimed bypass ratio, epicyclic gear train, fan pressure ratio, number of stages in the first compressor and the second compressor, and the mid-turbine frame, as taught by Hasel and Houston.
Claims 22 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11280271 in view of US 2012/0171018 (Hasel), US 2013/0192266 (Houston) and US 2010/0164234 (Bowman). Bowman teaches each stage of the first compressor includes a respective one of the arrays of the first variable guide vanes; and each stage of the second compressor includes a respective one of the arrays of the second variable guide vanes (Bowman, Fig 1, para 2-3, 16-17, 61-63; arrays of second variable guide vanes 74a-74c are distributed in respective stages between the second compressor stages, arrays of first variable guide vanes 72 are distributed in respective stages between the first compressor stages; there is a variable guide vane array for each of the stages of the first compressor and the second compressor; three arrays of variable vanes 72 corresponding to three first compressor stages and three arrays of variable vanes 74a-74c corresponding to three second compressor stages). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide each stage of the first compressor with a respective one of the arrays of the first variable guide vanes; and each stage of the second compressor with a respective one of the arrays of the second variable guide vanes in order to control torque, power changes, and engine configurations, as taught by Bowman.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741